Exhibit 10.1

OFFICE LEASE AGREEMENT


CHURCH RANCH OFFICE CENTER
10170 Church Ranch Way

Westminster, Colorado 80021


TABLE OF CONTENTS

Article 1. SUMMARY AND DEFINITION OF CERTAIN LEASE PROVISIONS AND EXHIBITS

3

Article 2. PREMISES/RIGHT TO USE COMMON AREAS

5

Article 3. TERM

5

Article 4. MINIMUM MONTHLY RENT

6

Article 5. ADDITIONAL RENT

6

Article 6. PARKING

7

Article 7. RENT TAX AND PERSONAL PROPERTY TAXES

7

Article 8. PAYMENT OF RENT/LATE CHARGES/INTEREST ON PAST-DUE OBLIGATIONS

7

Article 9. SECURITY DEPOSIT

7

Article 10. CONSTRUCTION OF THE PREMISES

8

Article 11. ALTERATIONS

8

Article 12. PERSONAL PROPERTY/SURRENDER OF PREMISES

9

Article 13. LIENS

9

Article 14. USE OF PREMISES/RULES AND REGULATIONS

9

Article 15. RIGHTS RESERVED BY LANDLORD

10

Article 16. QUIET ENJOYMENT

10

Article 17. MAINTENANCE AND REPAIR

10

Article 18. UTILITIES AND JANITORIAL SERVICES

11

Article 19. ENTRY AND INSPECTION

11

Article 20. ACCEPTANCE OF THE PREMISES/LIABILITY INSURANCE

11

Article 21. CASUALTY INSURANCE

12

Article 22. DAMAGE AND DESTRUCTION OF PREMISES

12

Article 23. EMINENT DOMAIN

13

Article 24. ASSIGNMENT AND SUBLETTING

13

Article 25. SALE OF PREMISES BY LANDLORD

14

Article 26. SUBORDINATION/ATTORNMENT/MODIFICATION/ASSIGNMENT

15

Article 27. LANDLORD'S DEFAULT AND RIGHT TO CURE

15

Article 28. ESTOPPEL CERTIFICATES

15

Article 29. TENANT'S DEFAULT AND LANDLORD'S REMEDIES

16

Article 30. TENANT'S RECOURSE

18

Article 31. HOLDING OVER

18

Article 32. GENERAL PROVISIONS

18

Article 33. NOTICES

20

Article 34. BROKER'S COMMISSIONS

21

Article 35. INDEMNIFICATION/WAIVER OF SUBROGATION

21

Article 36. WAIVERS

22

 

 

1

--------------------------------------------------------------------------------

 

EXHIBITS:

(A)LAND

(A-1) PREMISES

(B)RULES AND REGULATIONS

(C)PARKING RULES AND REGULATIONS

(D)TENANT IMPROVEMENTS

(E)CONFIRMATION OF COMMENCEMENT DATE

(F)RENEWAL RIGHT

 

 

 

 

 




2

--------------------------------------------------------------------------------

 

OFFICE LEASE AGREEMENT

 

CHURCH RANCH OFFICE CENTER

10170 Church Ranch Way

Westminster, Colorado 80021

__________________________________

THIS OFFICE LEASE AGREEMENT, dated effective as of August 7, 2020, is made and
entered into by and between POTENS PARTNERS LLC, a Colorado limited liability
company ("Landlord"), and ARCA Biopharma, Inc. ("Tenant"). In consideration of
the mutual promises set forth in this Lease, Landlord and Tenant agree as
follows:

Article 1.  SUMMARY AND DEFINITION OF CERTAIN LEASE PROVISIONS AND EXHIBITS

1.1

The following terms and provisions of this Lease, as modified by other terms and
provisions hereof, are included in this Section 1.1 for summary and definitional
purposes only. If there is any conflict or inconsistency between any term or
provision in this Section 1.1 and any other term or provision of this Lease, the
other term or provision of this Lease shall control:

 

(a)

Address of Landlord for Notices: Potens Partners LLC

c/o Crista Quick

2618 San Miguel Drive, #265

Newport Beach, CA 92660

 

 

(b)

Address of Tenant for Notices:The Premises (hereinafter defined)

 

 

(c)

Lease Term:  Forty-two (42) months, commencing on October 1, 2020 (the
"Commencement Date") Landlord delivers possession of the Premises to Tenant
pursuant to the terms of this Lease (“Landlord Delivery Date”) and expiring at
midnight on March 31, 2024 the date that is forty-two (42) full calendar months
from the Commencement Date (the “Expiration Date”).

 

(d)

Building: The office building commonly known as Building 4 of Church Ranch
Office Center with an address of 10170 Church Ranch Way, Westminster, Colorado
80021 (the "Building") upon the land more particularly described on Exhibit A
attached hereto (the “Land”).

 

(e)

Premises: Suite 100 of the Building consisting of approximately 5,183 Rentable
Square Feet and generally depicted on Exhibit A-1 attached hereto, and including
certain Tenant Improvements to the extent provided in Exhibit D.

 

(f)

Minimum Monthly Rent:

LEASE MONTHS

ANNUAL RENT RATE PER RENTABLE SQUARE FOOT

MINIMUM MONTHLY RENT

1 – 5

$0.00*

$0.00*

6 – 17

$16.50

$7,126.63

18 – 29

$17.00

$7,342.58

3

--------------------------------------------------------------------------------

 

LEASE MONTHS

ANNUAL RENT RATE PER RENTABLE SQUARE FOOT

MINIMUM MONTHLY RENT

30 – 42

$17.50

$7,558.54

(plus any applicable Rent Tax for each full calendar month of the Lease Term)

*Partial year. Minimum Monthly Rent only is abated for the first five (5) months
of the Lease Term (“Abatement Period”) as shown above (the “Abatement”), which
Abatement is valued at $35,633.13. The Abatement is conditioned upon Tenant’s
full and timely performance of all of its obligations under the Lease.  If at
any time during the Term an Event of Default by Tenant occurs which is not cured
within applicable notice and cure periods, then the Abatement shall
automatically be deemed void effective as of the date of this Lease, and Tenant
shall promptly pay to Landlord, in addition to all other amounts due to Landlord
under the Lease (and without waiver of Landlord’s other rights and remedies for
a monetary default under the Lease), the unamortized amount of the Abatement
received by Tenant. The Abatement shall automatically be deemed as terminated
one (1) day prior to the filing of a petition by or against Tenant: (1) in any
bankruptcy or other insolvency proceeding; (2) seeking any relief under any
state or federal debtor relief law; or (3) for the appointment of a liquidator
or receiver for all or substantially all of Tenant’s property or for Tenant’s
interest in the Lease.

 

(g)

Security Deposit: A Security Deposit of $11,748.13 is required and shall be
deposited with Landlord at the time this Lease is signed by Tenant.

 

(h)

Parking: Tenant shall have the right to unreserved, unassigned parking spaces in
the surface lot, and the covered parking facility.  In addition Tenant shall
have access to four (4) covered parking spaces in the parking facility
(“Tenant’s Parking Spaces”), subject to the conditions in Article 6 below.  

1.2

The following exhibits ("Exhibits") are attached hereto and incorporated herein
by this reference:

 

Exhibit A

Land

 

Exhibit A-1

Premises

 

Exhibit B

Rules and Regulations

 

Exhibit C

Parking Rules and Regulations

 

Exhibit D

Tenant Improvements

 

Exhibit E

Confirmation of Commencement Date

 

Exhibit F

Renewal Right

 

This Office Lease Agreement and the Exhibits are collectively referred to herein
as this "Lease."

4

--------------------------------------------------------------------------------

 

Article 2.  PREMISES/RIGHT TO USE COMMON AREAS

2.1

Landlord leases to Tenant and Tenant leases from Landlord the Premises, subject
to the terms and provisions of this Lease. This Lease is subject to all liens,
encumbrances, parking and access easements, restrictions, covenants, and all
other matters of record, the Rules and Regulations described in Article 14 and
the Parking Rules and Regulations described in Article 6. Tenant and Tenant's
authorized agents, contractors, customers, directors, employees, invitees,
officers, and patrons (each, a “Tenant Permittee”) have a non-exclusive
privilege and license, during the Lease Term, to use the non-restricted Common
Areas in common with all other authorized users thereof. Tenant shall have
access to the Premises twenty-four (24) hours per day, every day of the year,
subject to force majeure, the express terms of this Lease, and such after-normal
business hours security procedures as Landlord may require.

2.2

For purposes of this Lease, the following terms have the definitions set forth
below:

 

(a)

"Automobile Parking Areas" means all areas designated by Landlord for automobile
parking upon the Land. Automobile Parking Areas are Common Areas, but certain
parking areas may be restricted. (See Parking Rules & Regulations).

 

(b)

"Common Areas" means any part of the Building and Land intended for the common
use of tenants and visitors, including parking areas, private streets and
alleys, landscaping, curbs, loading areas, lighting facilities, public
restrooms, elevators, and the like.  Landlord reserves the right from time to
time to change the dimensions and location of Common Areas, as well as the
dimensions, locations and types of any buildings, signs or other improvements on
the Land.

 

(c)

"Project" means the Building located at 10170 Church Ranch Way, Westminster,
Colorado, and the parcel(s) of land containing said Building, any expansions,
additions, or new or additional building(s), and any neighboring building(s)
known as Church Ranch Office Center.

 

(d)

"Rentable Square Footage" means (1) with respect to the Building, the sum of the
total area of the Building, computed by measuring pursuant to BOMA standards;
and (2) with respect to the Premises, the area of the Premises computed by
measuring pursuant to BOMA to the exterior surface of permanent outside walls
and to the midpoint of demising walls, plus an allocation of the square footage
of the Common Areas located within the Building.  The parties hereby acknowledge
and agree that the Premises is 5,183 Rentable Square Feet.

 

(e)

“Business Day” shall mean Monday through Friday of each week, excluding
Holidays.

 

(f)

“Holidays” shall mean New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and such other additional Holidays as are
commonly observed in the area where the Building is located.

Article 3.  TERM

The Lease Term and the Commencement Date shall be as specified in Section 1.1.
Landlord shall provide the Premises on or before the Commencement Date. By
occupying the Premises, Tenant shall be deemed to have accepted the Premises in
their existing condition as of the date of such occupancy. Prior to occupying
the Premises, Tenant shall execute and deliver to Landlord a letter
substantially in the form of Exhibit E hereto confirming: (1) the Commencement
Date (as defined in the Basic Lease Information) and the expiration date of the
initial Term (as defined in the Basic Lease Information); (2) that Tenant has
accepted the Premises; and (3) that Landlord has performed all of its
obligations with respect to the Premises, if any; however, the failure of the
parties to execute such letter shall not defer the

5

--------------------------------------------------------------------------------

 

Commencement Date or otherwise invalidate this Lease. Tenant's failure to
execute such document within ten (10) days of receipt thereof from Landlord
shall be deemed to constitute Tenant's agreement to the contents of such
document. Landlord may permit Tenant to occupy of the Premises beginning on upon
lease signing ("Early Occupancy"), to install Tenant’s equipment, phone, cabling
and furnishings, provided that Tenant does not interfere with Landlord’s
completion of any Work (as defined in Exhibit D), and Landlord has received the
Security Deposit, Advance Rental, and proof that Tenant has obtained all
insurance required under this Lease.  Any Early Occupancy shall be subject to
all terms and provisions of this Lease, except the payment of Minimum Monthly
Rent.  

Article 4.  MINIMUM MONTHLY RENT

Tenant shall pay to Landlord, without deduction, setoff, prior notice, or
demand, the Minimum Monthly Rent, payable in advance on the first Business Day
of each calendar month during the Lease Term. If the Lease Term commences on a
date other than the first day of a calendar month, the Minimum Monthly Rent for
that month shall be prorated on a per diem basis and be paid to Landlord on or
before the Commencement Date.  

Article 5.  ADDITIONAL RENT

5.1

Tenant shall pay as additional rent each year the amount of Tenant's Share of
Operating Costs during each Operating Year of the Lease Term.  “Tenant’s Share”
means an amount equal to the product of the Rentable Square Footage of the
Premises multiplied by the actual per square foot Operating Costs during the
applicable Operating Year of the Lease Term.  If the Lease Term begins or ends
anytime other than the first or last day of an Operating Year, Operating Costs
and the Tenant's Share thereof shall be prorated. Prior to the end of each
Operating Year, Landlord shall provide Tenant with a written statement of
Landlord's estimate of Operating Costs and the estimate of Tenant's Share (the
“Estimated Share”) for the next succeeding Operating Year. Tenant shall pay
Landlord, concurrently with each payment of the Minimum Monthly Rent for the
next Operating Year, an amount equal to one-twelfth (1/12) of the amount of the
Estimated Share. Landlord may revise the Estimated Share and adjust the required
monthly payment accordingly not more than once during the Operating Year. Within
ninety (90) days after the end of each Operating Year, or as soon thereafter as
reasonably possible, Landlord shall provide Tenant with a reconciliation
statement (“Operating Statement”) showing Tenant's Share of the actual Operating
Costs for the preceding Operating Year (the "Actual Share").  If the Actual
Share exceeds the Estimated Share paid by Tenant during that Operating Year,
Tenant shall pay the excess at the time the next succeeding payment of Minimum
Monthly Rent is payable (or within ten (10) days if the Lease Term has expired
or been terminated). If the Actual Share is less than the Estimated Share paid
by Tenant, Landlord shall apply such excess to payments next falling due under
this Article (or refund the same to Tenant within thirty (30) days after the
expiration or termination of this Lease or credit amounts due from Tenant if the
Lease Term has expired or been terminated). For purposes of this Lease (a)
"Operating Costs" means and includes all reasonable out of pocket costs of
management, maintenance, repair, and operation of the Project, including but not
limited to the costs of cleaning, repairs, utilities, air conditioning, heating,
plumbing, elevator, parking, landscaping, insurance, property taxes and special
assessments, and all other costs which can properly be considered operating
expenses, but excluding costs of land or building additions, alterations for
tenants, leasing commissions, advertising, depreciation, interest, income taxes,
and costs not incurred in the management, maintenance and operation of the
Project; and (b) "Operating Year" means a calendar year beginning January 1 and
ending December 31. Tenants with leases expiring or terminating prior to the end
of the Operating Year shall be responsible for their portion of Operating Costs
based on Landlord's estimate of Operating Costs (but subject to adjustment based

6

--------------------------------------------------------------------------------

 

on the Actual Share, as provided above).  Landlord shall cap annual increases in
controllable operating expenses at 3%.

5.2

Tenant shall have an annual right, at Tenant’s sole cost and expense, to audit
Landlord’s Operating Statement upon the following terms and conditions.  Tenant
shall notify Landlord in writing that it is exercising its right to audit within
ninety (90) days following delivery of the Operating Statement. The audit shall
take place at a time mutually convenient to Landlord and Tenant.  Except as the
parties may otherwise agree in writing, the audit shall be completed within
thirty (30) days after commencement. The audit must be performed by a nationally
or regionally recognized public accounting firm that is engaged on either a
fixed price or hourly basis, and is not compensated on a contingency or bonus
basis.  The records reviewed shall be treated as confidential.  A copy of the
results of the audit shall be delivered to Landlord within thirty (30) days
after the completion of the audit.  If Landlord and Tenant determine that the
Actual Share for the Operating Year is less than reported, Landlord shall give
Tenant a credit in the amount of the overpayment toward Tenant’s next monthly
payment of Tenant’s Share, or, in the event the Lease has expired or terminated,
Landlord shall pay Tenant the total amount of such overpayment within thirty
(30) days.  If Landlord and Tenant determine that Actual Share for the Operating
Year is more than reported, Tenant shall pay Landlord the amount of any
underpayment within thirty (30) days.

Article 6.  PARKING

Nothing contained herein shall be deemed to create liability upon Landlord for
any damage to motor vehicles of Tenant or Tenant's Permittees, or from loss of
property from within such motor vehicles while parked in the Automobile Parking
Areas. Landlord has the right to establish and to enforce against all users of
the Automobile Parking Areas, reasonable rules and regulations (the "Parking
Rules and Regulations").

Article 7.  RENT TAX AND PERSONAL PROPERTY TAXES

Tenant shall pay to Landlord, in addition to, and simultaneously with, any other
amounts payable to Landlord under this Lease, a sum equal to the aggregate of
any municipal, county, state, or federal excise, sales, use, or transaction
privilege tax now or hereafter legally levied or imposed against, or on account
of, any amounts payable under this Lease by Tenant or upon the receipt thereof
by Landlord (collectively, "Rent Tax"). Tenant shall pay, prior to delinquency,
all taxes levied upon fixtures, furnishings, equipment, and personal property
placed in the Premises by Tenant.

Article 8.  PAYMENT OF RENT/LATE CHARGES/INTEREST ON PAST-DUE OBLIGATIONS

Tenant shall pay the Rent and all other charges specified in this Lease to
Landlord at the address set forth on Section 1.1 of this Lease, or to another
person at another address as Landlord from time to time designates in
writing.  All monetary obligations of Tenant, including Minimum Monthly Rent,
Additional Rent, or other charges payable by Tenant to Landlord under the terms
of this Lease shall be deemed "Rent", and any Rent not received within ten (10)
days after the due date (the "Delinquency Date") thereof shall automatically
(and without notice) incur a late charge of five percent (5%) of the delinquent
amount.  Any such late charge and interest shall be payable as Additional Rent
under this Lease, shall not be considered a waiver by Landlord or a cure by
Tenant of any default by Tenant, and shall be payable immediately on demand;
provided, however, that interest shall not accrue on late charges incurred.

Article 9.  SECURITY DEPOSIT

Tenant shall simultaneously with the delivery of the executed copy of this Lease
deposit with Landlord the Security Deposit, as security for Tenant’s full and
faithful performance of all terms and provisions of this

7

--------------------------------------------------------------------------------

 

Lease, the balance of which (without interest) shall be returned to Tenant
within forty five (45) days after expiration of the Term or earlier termination
of this Lease, provided that Tenant has discharged its obligations to Landlord
in full, and peaceably returned possession of the Premises in reasonable
condition and good repair. If at any time an Event of Default by Tenant exists
that remains uncured after the expiration of any applicable cure period in this
Lease, then Landlord shall be entitled to apply all or any part of the Security
Deposit to cure such default, or to compensate Landlord for actual damages that
it may sustain by reason of Tenant’s default, and upon such application by
Landlord the Tenant shall within five (5) business days after Landlord’s demand
promptly pay an amount sufficient to restore the full amount of the Security
Deposit. Tenant acknowledges that the amount of the Security Deposit does not
represent a limitation or cap on the amount of Landlord’s damages.

Article 10.  CONSTRUCTION OF THE PREMISES

Tenant acknowledges that the Premises are located in the Building, that Tenant
has had an opportunity to inspect the Premises, and that Landlord has issued no
warranty or representation concerning the present condition or suitability for
Tenant’s use.  Except as set forth in Exhibit D attached hereto, Tenant accepts
the Premises in its “AS-IS” condition and agrees that Landlord has no obligation
to pay for or perform any work, improvements, or construction.  Landlord shall
not be obligated to reimburse Tenant, or pay or provide any allowance for costs
related to any improvements, except as may be provided in Exhibit D.  Any work
performed by Tenant or any fixtures or personal property moved into the Premises
by Tenant shall be at Tenant's sole risk and expense, and Tenant's entry and use
shall be subject to all provisions of this Lease.

Article 11.  ALTERATIONS

After completion of Landlord’s construction obligations under Article 10, if
any, Tenant shall not make or cause to be made any other or further additions,
alterations, improvements, Utility Installations or repairs (collectively,
“Alterations”) in or upon the Premises, without the prior written consent of
Landlord not to be unreasonably withheld, conditioned or delayed. As used in
this Article, the term "Utility Installation" shall mean carpeting, window and
wall coverings, power panels, electrical distribution systems, lighting
fixtures, air conditioning, plumbing, telephone and telecommunication wiring,
and related cabling and equipment. At the expiration of the Lease Term, Landlord
may require the removal of any and all of said additions, alterations,
improvements or Utility Installations, and the reasonable restoration (but not
including Work performed pursuant to Exhibit D) of the Premises to its prior
condition, at Tenant's expense.  Should Landlord permit Tenant to make Tenant’s
own additions, alterations, improvements or Utility Installations, Tenant may
only use such contractor as has been expressly pre-approved by Landlord.
Landlord’s approval of Tenant’s contractor shall not be unreasonably withheld so
long as such contractor is duly licensed in Colorado and properly insured.
Should Tenant make any additions, alterations, improvements or Utility
Installations without the prior approval of Landlord, or use a contractor not
expressly approved by Landlord, Landlord may, at any time, without prejudice to
any other remedy available to Landlord, require that Tenant remove all or any
part of the same. All additions, alterations, improvements and Utility
Installations (except trade fixtures of Tenant), which may be made to the
Premises by Tenant, including but not limited to floor coverings, panels, doors,
drapes, built-ins, moldings, sound attenuation, lighting and telephone or
communication systems, conduit, wiring and outlets, shall be made and done in a
good, diligent, workmanlike manner in compliance with all applicable laws,
ordinances and building codes, and of good and sufficient quality and materials,
and shall be and become the property of Landlord and remain upon and be
surrendered with the Premises at the expiration of the Lease Term, unless
Landlord requires their removal as described above. Provided Tenant is not in
default, notwithstanding the provisions of this Article, Tenant's personal
property and equipment, other than that

8

--------------------------------------------------------------------------------

 

which is affixed so that it cannot be removed without material damage to the
Premises or Building, shall remain the property of Tenant and may be removed by
Tenant. Tenant shall provide Landlord with as-built plans and specifications for
any additions, alterations, improvements or Utility Installations.  All voice,
data, video, audio and other low voltage control transport system cabling and/or
cable bundles installed in the Building by Tenant or its contractor shall be
installed in compliance with applicable EIA/TIA and National Electric Code
Standards.At the Expiration Date or upon the earlier termination of the Lease
Term, Tenant shall surrender the Premises in good condition and repair,
broom-clean, reasonable wear and tear excepted, and shall deliver all keys to
Landlord.

Article 12.  NO LIENS

Tenant shall keep the Premises, Building, and Project free from any lien or
claim arising out of work contracted-for or performed, materials furnished, or
obligations incurred by Tenant or Tenant's Permittees, or the failure of Tenant
to pay any bill or comply with any law. In the event that any lien or claim
attaches or is threatened against the Premises, Building, or Project, and Tenant
does not pay and discharge such lien or post adequate surety bond within ten
(10) Business Days after demand by Landlord, such event shall be a default by
Tenant and, in addition to Landlord's other rights and remedies, Landlord may
take any action necessary to discharge the lien at Tenant’s expense.

Article 13.  USE OF PREMISES/RULES AND REGULATIONS

13.1

Tenant shall not use the Premises for any use other than for general business
office purposes (the “Permitted Use”). Tenant shall comply with all laws,
ordinances, rules and regulations applicable to Tenant’s use and occupancy of
the Premises. Tenant agrees to keep the Premises in a clean and sanitary
condition, and not to suffer or permit any act or omission in the Building which
would increase any insurance premiums or would cause the cancellation of any
insurance policies. Tenant shall not use, generate, manufacture, store, or
dispose of, in, under, or about the Premises, the Building, or the Project, or
handle or transport to or from the Premises, the Building, or the Project, any
Hazardous Material, other than in strict compliance with all applicable laws.
For purposes of this Lease, "Hazardous Materials" includes, but is not limited
to: (i) flammable, explosive, or radioactive materials, hazardous wastes, toxic
substances, or related materials; (ii) all substances defined as "hazardous
substances," "hazardous materials," "toxic substances," or "hazardous chemical
substances or mixtures" in the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq., as amended by
Superfund Amendments and Re-authorization Act of 1986; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1901, et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601, et seq.; (iii) those substances listed in the United States
Department of Transportation Table (49 CFR 172.10 and amendments thereto) or by
the Environmental Protection Agency (or any successor agent) as hazardous
substances (40 CFR Part 302 and amendments thereto); (iv) any material, waste,
or substance which is (A) petroleum, (B) asbestos, (C) polychlorinated
biphenyl's, (D) designated as a "hazardous substance" pursuant to § 311 of the
Clean Water Act, 33 U.S.C. S 1251 et seq. (33 U.S.C. § 1321) or listed pursuant
to the Clean Water Act (33 U.S.C. § 1317); (E) flammable explosives; or (F)
radioactive materials; and (v) all substances defined as "hazardous wastes"
under Colorado law (the “State”).

13.2

Tenant shall comply with the rules and regulations of the Building attached
hereto as Exhibit B.  Landlord may, from time to time upon prior written notice
to Tenant, change such rules and regulations for the safety, care, or
cleanliness of the Building and related facilities, provided that such changes
apply to all tenants, will not unreasonably interfere with Tenant’s Permitted
Use, and are enforced by Landlord in a non-discriminatory manner. Tenant shall
be responsible for the compliance

9

--------------------------------------------------------------------------------

 

with such rules and regulations by any party claiming by, through, or under
Tenant including any employee, contractor, subtenant, assignee, or invitee of
Tenant.

Article 14.  RIGHTS RESERVED BY LANDLORD

In addition to all other rights, Landlord has the following rights, exercisable
without notice to Tenant and without effecting an eviction, constructive or
actual, and without giving rise to any claim or right of set off or abatement of
Rent, so long as the exercise of such rights do not interfere with Tenant’s
rights under this Lease: (a) to make repairs, alterations, additions, changes,
or improvements in and about the Building; (b) to approve the weight, size, and
location of any heavy objects allowed in or about the Premises and the Building,
and to require all such items to be moved into and out of the Building and
Premises in such manner as Landlord shall direct; (c) to prohibit the placing of
vending machines in or about the Premises without the prior written consent of
Landlord; (d) to take such reasonable measures for the safety and security of
the Building and its occupants (provided that Landlord shall have no obligation
to provide any such security unless required by law); and (e) to temporarily
block off parking spaces or Common Areas for maintenance, delivery, or
construction purposes.

Article 15.  QUIET ENJOYMENT

For so long as Tenant is not in default, Tenant may quietly enjoy and occupy the
Premises for the Permitted Use during the Lease Term, without unreasonable
interference, subject to all terms and conditions of this Lease, the Rules and
Regulations, and the Parking Rules and Regulations.

Article 16.  MAINTENANCE AND REPAIR

16.1

Landlord shall, subject to reimbursement for Operating Costs, keep and maintain
in good repair and working order, reasonable wear and tear excepted: (1)
structural elements of the Building; (2) standard mechanical (including HVAC),
electrical, plumbing, and fire/life safety systems serving the Building
generally, together with air filters for the HVAC and standard light fixtures,
as applicable; (3) Common Areas; (4) the roof and structure of the Building; (5)
exterior windows of the Building; and (6) elevators serving the
Building.  Tenant shall give prompt written notice of any required repairs to
Landlord and Landlord shall have a reasonable time after receipt of such notice
in which to commence repair.  If Landlord would be required to perform any
maintenance or make any repairs because of: (a) modifications to the roof,
walls, foundation, and floor of the Building required by Tenant’s design for
improvements, alterations and additions; or (b) installation of Tenant’s
improvements, fixtures, or equipment; or (c) a negligent or wrongful act of
Tenant or Tenant’s Permittees; or, (d) Tenant’s failure to perform any of
Tenant’s obligations under this Lease beyond any notice and cure period provided
herein, then Landlord may perform the maintenance or repairs and Tenant shall
pay Landlord the reasonable and necessary cost thereof upon demand.

16.2

Except as expressly set forth in Section 16.1 above, Tenant shall at Tenant’s
expense keep and maintain in good repair and working order the Premises and all
equipment and appurtenances, normal wear and tear excepted. Except for any
damage caused by Landlord or its contractors or employees, Tenant at its expense
agrees to: (a) repair or replace all ceiling and wall finishes (including paint)
and floor or window coverings which require repair or replacement during the
Lease Term; (b) maintain and repair interior partitions, doors, electronic,
phone and data cabling and related equipment installed by or for the benefit of
Tenant and serving the Premises; and (c) maintain and repair: (i) all
supplemental air conditioning units, private showers and kitchens including hot
water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively, (ii)  phone rooms used exclusively by Tenant, (iii)
alterations performed by contractors retained by or on behalf of Tenant, and
(iv) all of Tenant's furnishings, trade fixtures, equipment and inventory.

10

--------------------------------------------------------------------------------

 

16.3

Notwithstanding anything in this Lease to the contrary, to the extent the terms
and provisions of Article 21 conflict with, or are inconsistent with, the terms
and provisions of this Article 16, the terms and provisions of Article 21 shall
control.

Article 17.  UTILITIES AND JANITORIAL SERVICES

Other than Landlord’s maintenance obligations, Landlord shall not be obligated
to provide any services to Tenant; provided, however, Landlord shall provide (i)
basic water and electricity to the Premises suitable for general office use;
(ii) basic heating, ventilation and air conditioning (“HVAC”) to the Premises
during Building Hours (Monday – Friday, 7:00 a.m. – 6:00 p.m. and Saturday, 9:00
a.m. – 1:00 p.m., excluding Holidays) (“Standard HVAC Hours”) for normal office
use; and (iii) regular janitorial services for the Building (excluding carpet
cleaning and floor polishing) during such hours as determined by Landlord. Any
after-hours HVAC service provided to the Premises (other than Standard HVAC
Hours) shall be subject to additional charges (currently $35.00 per hour).
Tenant shall remain obligated to pay Tenant’s Share of utilities or services
furnished to the Common Areas.  Except as provided below, Landlord shall not be
liable for damages, nor shall rent or other charges abate, in the event of any
failure or interruption of any utility service supplied to the Premises or
Building by a regulated utility or municipality, or any failure of a Building
system supplying such service, and no such failure or interruption shall entitle
Tenant to abate rent or terminate this Lease.

Article 18.  ENTRY AND INSPECTION

Landlord shall have the right to enter into the Premises at reasonable times for
the purpose of inspecting the Premises and reserves the right, during the last
six (6) months of the Lease Term, to show the Premises at reasonable times to
prospective tenants, with at least 24 hours notice to tenant. Landlord shall be
permitted to take any reasonable action under this Article without causing any
abatement of Rent or liability to Tenant for any loss of quiet enjoyment, nor
shall such action by Landlord be deemed an actual or constructive eviction.

Article 19.  ACCEPTANCE OF THE PREMISES/LIABILITY INSURANCE

19.1

All personal property and fixtures belonging to Tenant shall be placed on the
Premises at Tenant's sole risk and expense. All existing furniture, fixtures,
etc. located within the Premises is available for Tenant’s use, at no additional
charge.  If Tenant exercises its Option to Renew and/or expands in the Building,
then at the end of the lease term, if Tenant isn’t in default, ownership of the
existing FF&E shall transfer to Tenant.  Tenant shall have the right to
reconfigure existing workstations, and Landlord will remove any excess FF&E
Tenant doesn’t use, at Landlord’s sole cost and expense. Upon taking possession
of the Premises and thereafter during the Lease Term, the Tenant shall, at
Tenant's sole cost and expense, maintain insurance coverage with the following
minimum limits: (a) Worker's Compensation Insurance, minimum as defined by
applicable Colorado law; (b) Employer's Liability Insurance, minimum limit
$1,000,000; (c) Commercial General Liability Insurance, Bodily Injury/Property,
Damage Insurance (including the following coverages: Premises/Operations,
Independent Contractors, Broad Form Contractual in support of the
indemnification obligations of Tenant under this Lease, and Bodily and Personal
Injury Liability), minimum combined single limit $2,000,000; and (d) if Tenant
owns or leases and vehicles, Automobile Liability Insurance, minimum limit
$1,000,000. All such policies shall include a waiver of subrogation in favor of
Landlord and shall name Landlord and such other party or parties as Landlord may
require as additional insureds, by written policy Endorsement. Tenant's
insurance shall be primary, with any insurance maintained by Landlord to be
considered excess. Tenant's insurance shall be maintained with an insurance
company qualified to do business in Colorado and having a current A.M. Best
manual rating of at least A-VIII or

11

--------------------------------------------------------------------------------

 

better. Before any entry into the Premises and before expiration of any policy,
evidence of these coverages represented by Certificates of Insurance and policy
Endorsements issued by the insurance carrier must be furnished to Landlord.
Certificates of Insurance should specify the Endorsements providing additional
insured status, the waiver of subrogation, and that such insurance is primary,
and any other insurance is excess, and the policies shall provide that Landlord
will be notified in writing thirty (30) days before any cancellation, material
change, or non-renewal of insurance.

19.2

During the entire Lease Term, Landlord agrees to maintain public liability
insurance in such forms and amounts as Landlord shall determine in its
commercially reasonable discretion.  The cost of the insurance obtained under
this Section 19.2 shall be an Operating Cost under Article 5 of this Lease.

Article 20.  CASUALTY INSURANCE

20.1

Tenant shall maintain fire and extended coverage insurance (full replacement
value) on Alterations, personal property and trade fixtures owned or used by
Tenant, including business interruption coverage.

20.2

Landlord shall maintain property insurance for the Building’s replacement value,
less a commercially reasonable deductible if Landlord so chooses including
endorsements as determined by Landlord throughout the Lease Term on the Building
(excluding Tenant's trade fixtures and personal property). At Landlord's option,
the policy of insurance may include a business interruption insurance
endorsement for loss of rents. The cost of the insurance obtained under this
Section 20.2 shall be an Operating Cost under Article 5 of this Lease.

Article 21.  DAMAGE AND DESTRUCTION OF PREMISES

21.1

If the Premises or the Building are damaged by fire or other casualty (a
"Casualty"), Landlord shall use good faith efforts to deliver to Tenant within
sixty (60) days after such Casualty a good faith estimate (the "Damage Notice")
of the time needed to repair the damage caused by such Casualty.

21.2

If a material portion of the Premises is damaged by Casualty such that Tenant is
prevented from conducting its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Casualty and Landlord
estimates that the damage caused thereby cannot be repaired within one hundred
twenty (120) days after the date of the Casualty (the "Repair Period"), then
Tenant may terminate this Lease by delivering written notice to Landlord of its
election to terminate within thirty (30) days after the Damage Notice has been
delivered to Tenant.

21.3

If a Casualty damages the Premises or a material portion of the Building and:
(1) Landlord estimates that the damage to the Premises cannot be repaired within
the Repair Period; (2) the damage to the Premises exceeds fifty percent (50%) of
the replacement cost thereof (excluding foundations and footings), as estimated
by Landlord, and such damage occurs during the last two (2) years of the Lease
Term; (3) regardless of the extent of damage to the Premises, Landlord makes a
good faith determination that restoring the Building would be uneconomical; or
(4) Landlord is required to pay any insurance proceeds arising out of the
Casualty to a Landlord's Mortgagee, then Landlord may terminate this Lease by
giving written notice of its election to terminate within thirty (30) days after
the Damage Notice has been delivered to Tenant.

21.4

If neither party elects to terminate this Lease following a Casualty, then
Landlord shall, within a reasonable time after such Casualty, begin to repair
the Premises and shall proceed with reasonable diligence to restore the Premises
to substantially the same condition as they existed immediately before such
Casualty; however, other than building standard leasehold improvements Landlord
shall

12

--------------------------------------------------------------------------------

 

not be required to repair or replace any Alterations or betterments within the
Premises (which shall be promptly and with due diligence repaired and restored
by Tenant at Tenant's sole cost and expense) or any furniture, equipment, trade
fixtures or personal property of Tenant or others in the Premises or the
Building, and Landlord's obligation to repair or restore the Premises shall be
limited to the extent of the insurance proceeds actually received by Landlord
for the Casualty in question. If this Lease is terminated under the provisions
of this Article 22, Landlord shall be entitled to the full proceeds of the
insurance policies providing coverage for all alterations, improvements and
betterments in the Premises.

21.5

If the Premises are damaged by Casualty, Rent for the portion of the Premises
rendered un-tenantable by the damage shall be abated on a reasonable basis from
the date of damage until the completion of Landlord's repairs (or until the date
of termination of this Lease by Landlord or Tenant as provided above, as the
case may be), unless Tenant or a Tenant Permittee caused such damage, in which
case, Tenant shall continue to pay Minimum Monthly Rent and all other rent
without abatement and Tenant shall be liable to Landlord for the cost and
expense of the repair and restoration of the Premises or the Building caused
thereby to the extent that costs and expense are not covered by insurance
proceeds.

Article 22.  EMINENT DOMAIN

22.1

If the entire Building or Premises are taken by right of eminent domain or
conveyed in lieu thereof (a "Taking"), this Lease shall terminate as of the date
of the Taking.

22.2

If any part of the Building becomes subject to a Taking and such Taking will
prevent Tenant from conducting its business in the Premises in a manner
reasonably comparable to that conducted immediately before such Taking for a
period of more than one hundred eighty (180) days, then Tenant may terminate
this Lease as of the date of such Taking by giving written notice to Landlord
within thirty (30) days after the Taking, and Rent shall be apportioned as of
the date of such Taking. If Tenant does not terminate this Lease, then Rent
shall be abated on a reasonable basis as to that portion of the Premises
rendered un-tenantable by the Taking.

22.3

If any material portion, but less than all, of the Building becomes subject to a
Taking, or if Landlord is required to pay any of the proceeds arising from a
Taking to a Landlord's Mortgagee, then Landlord may terminate this Lease by
delivering written notice thereof to Tenant within thirty (30) days after such
Taking, and Rent shall be apportioned as of the date of such Taking. If Landlord
does not so terminate this Lease, then this Lease will continue.

22.4

If any Taking occurs, Tenant shall be entitled to any portion of the
condemnation award allocated expressly as compensation for taking of Tenant’s
personal property and fixtures (reduced by any unamortized portion of the Tenant
Improvement Allowance, amortized on a straight line basis over the Lease Term,
which amount shall be paid to Landlord) or for Tenant’s moving expenses and
business relocating expenses and damages to Tenant’s business incurred as a
result of such Taking.

Article 23.  ASSIGNMENT AND SUBLETTING

23.1

Tenant shall not assign, mortgage, or pledge this Lease, and shall not sublet
all or any part of the Premises, without Landlord's prior written consent, which
shall not be unreasonably withheld, conditioned or delayed. Without limitation,
it is agreed that Landlord's consent shall not be considered unreasonably
withheld if: (1) the proposed transferee's business reputation and/or financial
condition is unacceptable to Landlord in its commercially reasonable discretion;
(2) such transferee’s proposed use is not suitable for the Building considering
the business of the other

13

--------------------------------------------------------------------------------

 

tenants, or would result in a violation of another tenant's rights; (3) the
proposed transferee is a governmental agency or occupant of the Project; (4)
Tenant is in default after the expiration of any applicable notice and cure
period in this Lease; or (5) any portion of the Premises or Building would
likely become subject to additional or different laws as a consequence of the
proposed assignment or subletting. Tenant shall not be entitled to receive any
monetary damages based upon any claim that Landlord unreasonably withheld
consent to a proposed sublease or assignment, and Tenant's sole remedy shall be
an action to enforce this Lease through specific performance or declaratory
judgment. Any attempted sublease or assignment in violation of this Article
shall, at Landlord's option, be void ab initio and voidable by Landlord. Consent
by Landlord to one or more subleases or assignments shall not operate as a
waiver of Landlord's rights to approve any subsequent sublease or assignment
request. Any assignment or subletting hereunder shall not release or discharge
Tenant from any liability under this Lease, and Tenant shall continue to be
fully liable unless expressly released and discharged in writing by Landlord. As
part of any request for Landlord's consent to a proposed sublease or assignment,
Tenant shall provide Landlord with financial statements for the proposed
transferee, a complete set of business terms for the proposed sublease or
assignment, proposed contract documents, and such other information as Landlord
may reasonably request. Landlord shall, by written notice to Tenant within
thirty (15) days of its receipt of the required information either consent to
the transaction by the execution of a consent document in form and substance
reasonably designated by Landlord, or refuse to consent stating the reasons
therefor in writing. If Tenant shall assign or sublet this Lease, or request the
consent of Landlord to any assignment or subletting, or if Tenant shall request
the consent of Landlord for any act Tenant proposes to do, then Tenant shall pay
Landlord's reasonable costs and expenses incurred in connection therewith,
including attorneys', architects', engineers' or other consultants' fees, not to
exceed $2,500.00. Consent by Landlord to one assignment, subletting, occupation,
or use by another person shall not be deemed to be consent to any subsequent
assignment, subletting, occupation, or use by any other person. Tenant shall pay
fifty percent (50%) of any rent and other consideration which Tenant receives as
a result of a sublease or assignment (after deducting all legal, marketing, and
commission expenses, rent abatement, and Tenant Improvements contributions) ,
that is in excess of the Rent payable to Landlord hereunder. If Tenant is a
corporation, unless listed on a national stock exchange, the transfer,
assignment or hypothecation of voting control in such corporation shall be
deemed an assignment under this Section. Tenant agrees to immediately notify
Landlord of any change in its ownership.

23.2

Tenant shall have the right, with the prior written consent of Landlord, not to
be unreasonably withheld, conditioned, or delayed, to assign the Lease or
sublease all of the Premises to an Affiliate (as defined below) entity with
substantially the same credit as Tenant and whose use of the Leased Premises is
consistent with the nature of other uses of occupants of the Building.  The term
"Affiliate" of Tenant shall mean an entity which is (a) controlled by, controls,
or is under common control with Tenant; (b) any entity with which Tenant has
merged or consolidated, or (c) any entity which acquires all or substantially
all of the assets of Tenant, and which continues to operate substantially the
same business at the Leased Premises as Tenant. The term "control," or
"controlled" as used in this section shall mean the ownership, directly or
indirectly, of a controlling percentage of the voting interest in such entity.

Article 24.  SALE OF PREMISES BY LANDLORD

In the event of any sale of the Building or the property upon which the Building
is located or any assignment of this Lease by Landlord (or a successor in
title), the assignee or purchaser shall be deemed, without any further agreement
between the parties, to have assumed and agreed to carry out any and all

14

--------------------------------------------------------------------------------

 

of the covenants and obligations of Landlord under this Lease, and shall be
substituted as Landlord for all purposes from and after such sale or assignment,
and Landlord (or such successor) shall then be released and discharged of all
liability under any and all of Landlord's covenants and obligations contained in
this Lease or arising out of any act, occurrence, or omission occurring after
such sale or assignment; provided, however, that Landlord shall transfer any
portion of the Security Deposit then being held by Landlord to the successor.  

Article 25.  SUBORDINATION/ATTORNMENT/MODIFICATION/ASSIGNMENT

Tenant's interest under this Lease is subordinate to all terms of and all liens
and interests arising under any ground lease, deed of trust, or mortgage (each,
as renewed, modified and/or extended from time to time) now or hereafter placed
on the Landlord's interest in the Premises, the Building, or the Project. Tenant
consents to an assignment of Landlord's interest in this Lease to Landlord's
lender as may be required under such financing. If the Premises or the Building
is sold as a result of a default under the mortgage, or pursuant to a transfer
in lieu of foreclosure, Tenant shall, at the mortgagee's, purchaser's or ground
lessor's sole election, attorn to the mortgagee or purchaser. This Article is
self-operative provided that any subordination is contingent on the lender’s
agreement (“Non-disturbance Agreement”) not to disturb Tenant’s rights under the
Lease, provided Tenant is not in default of the Lease beyond any applicable cure
period.  However, Tenant agrees to execute and deliver upon request, such
further instruments in commercially reasonable form necessary to subordinate
this Lease to the lien of any mortgage or deed of trust, to acknowledge the
consent to assignment, and to affirm the attornment provisions set forth herein,
provided that said agreement includes a Non-disturbance Agreement.

Article 26.  LANDLORD'S DEFAULT AND RIGHT TO CURE

Landlord shall not be in default unless Landlord fails to commence performance
of obligations required of Landlord within a commercially reasonable time, not
to exceed thirty (30) days after written notice by Tenant to Landlord and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Tenant in writing,
specifying wherein Landlord has failed to perform such obligation; provided,
however, that if the nature of Landlord's obligation is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently pursues the same to completion.

Article 27.  ESTOPPEL CERTIFICATE

Tenant shall at any time and from time to time upon request by Landlord,
execute, acknowledge, and deliver to Landlord, within fifteen (15) Business Days
after demand by Landlord, a statement in writing certifying (a) that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating such
modifications), (b) the dates to which the Minimum Monthly Rent and other rent
and charges have been paid in advance, if any, (c) Tenant's acceptance and
possession of the Premises, (d) the commencement of the Lease Term, (e) the Rent
provided under this Lease, (f) that Landlord is not in default under this Lease
(or if Tenant claims such default, the nature thereof), (g) that Tenant claims
no offsets against the Rent, and (h) such other information as may be requested
regarding this Lease or the tenancy created by this Lease. Tenant's failure to
deliver such statement within such time shall be conclusive upon Tenant (i) that
this Lease is in full force and effect, without modification except as may be
represented by Landlord, (ii) that there are no uncured defaults in Landlord's
performance, and (iii) that not more than one month's Rent has been paid in
advance.

15

--------------------------------------------------------------------------------

 

Article 28.  TENANT'S DEFAULT AND LANDLORD'S REMEDIES

28.1

Tenant will be in default under this Lease if any of the following occurs, and
same shall be deemed an “Event of Default”:

 

(a)

If Tenant fails to pay the Minimum Monthly Rent or make any other payment
required by this Lease when due, and such payment default is not cured within
five (5) Business Days after Landlord provides notice of such failure.

 

(b)

If Tenant assigns this Lease or mortgages its interest in this Lease or sublets
any part of the Premises without first obtaining Landlord's written consent.

 

(c)

If Tenant abandons the Premises or becomes bankrupt or insolvent, or makes any
general assignment of all or a substantial part of its property for the benefit
of creditors, or if a receiver is appointed to operate Tenant's business or to
take possession of all or a substantial part of Tenant's property.

 

(d)

If a lien attaches to this Lease or to Tenant's interest in the Premises, and
Tenant fails to post a bond or other security or to have the lien released
within twenty (20) Business Days of its notification thereof, or if a mortgagee
institutes proceedings to foreclose its mortgage against Tenant's leasehold
interest or other property and Tenant fails to have the foreclosure proceedings
dismissed within twenty (20) Business Days after the entry of any judgment or
order declaring the mortgage to be valid and Tenant to be in default on the
obligation secured thereby, or directing enforcement of the mortgage.

 

(e)

If Tenant breaches any other provision of this Lease, and fails to perform and
cure the breach within thirty (30) days after Landlord sends written notice of
the breach, or if performance cannot reasonably be completed within thirty (30)
days, then if Tenant does not proceed with reasonable diligence to cure the
breach within such additional time as may be reasonably necessary under the
circumstances.

28.2

Upon an Event of Default by Tenant, then Landlord may take any one or more of
the following actions:

 

(a)

Landlord may re-enter and take possession of all or any part of the Premises and
remove Tenant and any person claiming under Tenant from the Premises, using
reasonable force, if necessary, and without committing a trespass or becoming
liable for any loss or damage that may be occasioned thereby. Landlord may also
change the locks to the Premises without notice at Tenant's expense. Tenant
specifically acknowledges and agrees that any re-entry and re-possession of the
Premises by Landlord will not by themselves terminate this Lease.

 

(b)

Landlord may remove any property, including fixtures, from the Premises and
store the same at Tenant's expense in a warehouse or any other location, or
Landlord may lease the property on the Premises pending sale or other
disposition. If Landlord leaves the property on the Premises or stores it at
another location owned or controlled by Landlord, then Landlord may charge
Tenant a reasonable fee for storing and handling the property comparable to what
Landlord would have had to pay to a third party for such services. Landlord will
not be liable under any circumstance to Tenant or to anyone else for any damage
to the property. Landlord may proceed to sell Tenant's property, which shall be
sold in accordance with the laws of the State.

 

(c)

Landlord may collect any rents or other payments that become due from any
subtenant, concessionaire or licensee, and may in its own name or in Tenant's
name bring suit for such

16

--------------------------------------------------------------------------------

 

 

amounts, and settle any claims therefore, without approving the terms of the
sublease or Tenant's agreement with the concessionaire or licensee and without
prejudice to Landlord's right to terminate the sublease or agreement without
cause and remove the subtenant, concessionaire or licensee from the
Premises.  All of the foregoing amounts shall be applied to Tenant’s obligations
under this Lease.

 

(d)

Landlord may re-let the Premises at whatever rent and on whatever terms and
conditions it deems advisable. The term of any new lease may be shorter or
longer than the remaining Lease Term. In reletting the Premises, Landlord may
make any alterations or repairs to the Premises it feels necessary or desirable;
may subdivide the Premises into more than one unit and lease each portion
separately; may sell Tenant's improvements, fixtures and other property located
on the Premises to the new tenant, or include such improvements, fixtures and
property as part of the Premises without additional cost; may advertise the
Premises for sale or lease; may hire brokers or other agents; and, may do
anything else it deems necessary or helpful in reletting the Premises. Tenant
will be liable to Landlord for all costs and expenses of the reletting including
but not limited to rental concessions to the new tenant, broker's commissions
and tenant improvements, and will remain liable for the Minimum Monthly Rent and
all other charges arising under this Lease, less any income received from the
new tenant, unless this Lease is terminated as set forth below.

 

(e)

Landlord may terminate this Lease at any time after Tenant defaults by sending a
written notice to Tenant expressly stating that this Lease is being terminated.
Termination will be effective on the date of the notice or on any other date set
forth in the notice. Until Landlord sends Tenant such a notice, this Lease will
remain in full force and effect, and Tenant will remain liable for paying the
Minimum Monthly Rent and other charges that come due under this Lease and for
performing all other terms and conditions of this Lease. No other action by
Landlord, including repossession of the Premises, removing or selling Tenant's
separate property, reletting the Premises, or filing suit for possession or for
damages, will terminate this Lease or release Tenant from its continuing
liability for complying with the terms and conditions.

 

(f)

Landlord may recover from Tenant all costs and expenses Landlord incurs as a
direct or indirect consequence of Tenant's breach, including the cost of storing
and selling Tenant's property, reletting the Premises, and bringing suit against
Tenant for possession or damages. If Landlord made or paid for any improvements
to the Premises, or granted Tenant any improvement allowance or credit against
the Minimum Monthly Rent or other charges due hereunder for Tenant's
improvements, then Landlord shall also be entitled to recover the unamortized
portion of the cost of such improvements or the amount of such allowance or
credit, determined by multiplying the total amount of such cost or allowance or
credit by a fraction, the denominator of which is the total number of months of
the initial Lease Term and the numerator of which is the number of months of the
Lease Term remaining at the time of Tenant's default. Also, if this Lease
provides for any months for which no Minimum Monthly Rent or a reduced Minimum
Monthly Rent is payable, or for any other rent concession to Tenant, then, upon
default, Tenant shall become liable for the unamortized amount of the Minimum
Monthly Rent (or other rent concession), plus applicable taxes, for such months,
and Landlord shall be entitled to recover as additional rent the amount that
would have been payable by Tenant for such months if the Minimum Monthly Rent
provided for herein had been payable by Tenant throughout the entire Lease Term.
Unless Landlord terminates this Lease, Tenant will also remain liable for any
difference between the Minimum Monthly Rent and other charges called for by this
Lease and the rent and other charges collected by Landlord from any new tenant.
For any month in which

17

--------------------------------------------------------------------------------

 

 

Landlord collects less from a successor tenant than is payable under this Lease,
Landlord may demand that Tenant immediately make up the difference, and Landlord
may bring suit against Tenant if Tenant fails to do so. If Landlord does
terminate this Lease, then Tenant will no longer be liable on a continuing
monthly basis for the Minimum Monthly Rent and other charges that would have
become due under this Lease thereafter, but Tenant will remain liable for all
sums accrued under this Lease to the date of termination, as well as for all
costs and expenses incurred by Landlord, and any other damages sustained by
Landlord, as a consequence of Tenant's breach. Also Landlord may recover from
Tenant the difference between the present value at the date of termination to
the end of the Lease Term and the present value of the Minimum Monthly Rent and
other charges Landlord could have obtained if Landlord had rented the Premises
for the same period at its fair rental value at the end of termination. The
present value of the amounts referred to in the preceding sentence shall be
computed using a discount rate equal to the prime rate charged by Wells Fargo
Bank (or its successor) at the date of termination.

 

(g)

Landlord may sue Tenant for possession of the Premises, for damages for breach
of this Lease, and for other appropriate relief, either in the same or in
separate actions. Landlord may recover all costs and expenses it incurs in any
such suit, including reasonable attorneys' fees.

 

(h)

Landlord may exercise any other right or remedy available at Colorado law or in
equity for breach of contract, damages or other appropriate relief. The rights
and remedies described herein are cumulative, and Landlord's exercise of any one
right will not preclude the simultaneous or subsequent exercise of any other
right or remedy.

28.3

If Tenant is in arrears in payment of Rent, Tenant waives its right, if any, to
designate the items to which any payments made by Tenant are to be credited, and
Landlord may apply any payments made by Tenant to such items as Landlord sees
fit in its commercially reasonable discretion, irrespective of any designation
or request by Tenant as to the items to which any such payment shall be
credited.

Article 29.  TENANT'S RECOURSE

Anything in this Lease to the contrary notwithstanding, Tenant agrees to look
solely to the estate of Landlord in the Building, subject to the prior rights of
any ground lessor, mortgagee, or deed of trust of the Building or any part
thereof, for the collection of any judgment requiring the payment of money by
Landlord in the event of any default by Landlord under this Lease. Tenant agrees
that it is prohibited from using any other procedures for the satisfaction of
Tenants' remedies. Neither Landlord nor any of its respective officers,
directors, employees, heirs, successors, or assigns, shall have any personal
liability of any kind or nature, directly or indirectly, under or in connection
with this Lease.

Article 30.  HOLDING OVER

If Tenant holds over after the Expiration Date, or any extension thereof, Tenant
shall be a tenant at sufferance, the Minimum Monthly Rent shall be increased to
150% of the then-current Base Rent, payable in advance on the first day of such
holdover period and on the first day of each month thereafter, and all other
terms and provisions of this Lease shall continue to apply, month-to-month.  

Article 31.  GENERAL PROVISIONS

31.1

This Lease is governed by the laws of Colorado.

31.2

If Tenant is composed of more than one person or entity, then the obligations of
such parties are joint and several.

18

--------------------------------------------------------------------------------

 

31.3

If any term, condition, covenant, or provision of this Lease is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remainder
of the terms, conditions, covenants, and provisions hereof shall remain in full
force and effect and shall not be impaired or invalidated.

31.4

The various headings and numbers herein and the grouping of the provisions of
this Lease into separate articles and sections are for the purpose of
convenience only.

31.5

Time is of the essence of this Lease.

31.6

Other than for Tenant's obligations to pay money (e.g., payment of Rent,
maintenance of insurance, Tenant’s obligations under Exhibit D), whenever a
period of time is herein prescribed for action to be taken by either party
hereto, such party shall not be liable or responsible for, and there shall be
excluded from the computation of any such period of time, delays due to strikes,
riots, acts of God, shortages of labor or materials, war, acts of terrorism,
governmental laws, regulations, or restrictions, or any other causes of any kind
whatsoever which are beyond the control of such party.

31.7

In the event either party initiates legal proceedings or retains an attorney to
enforce any right or obligation under this Lease or to obtain relief for the
breach of any covenant hereof, the prevailing party shall be entitled to recover
all costs and reasonable attorneys' fees from the other party.

31.8

This Lease, and any Exhibit attached hereto, sets forth all the terms,
conditions, covenants, provisions, promises, agreements, and undertakings,
either oral or written, between the Landlord and Tenant. No subsequent
alteration, amendment, change, or addition to this Lease is binding upon
Landlord or Tenant unless reduced to writing and signed by both parties.

31.9

The covenants herein contained shall apply to and bind the heirs, successors,
executors, personal representatives, legal representatives, administrators, and
assigns of all the parties hereto.

31.10

No term, condition, covenant, or provision of this Lease shall be waived except
by written waiver of Landlord, and the forbearance or indulgence by Landlord in
any regard whatsoever shall not constitute a waiver of the term, condition,
covenant, or provision to be performed by Tenant to which the same shall apply,
and until complete performance by Tenant of such term, condition, covenant, or
provision, Landlord shall be entitled to invoke any remedy available under this
Lease or by law despite such forbearance or indulgence. The waiver by Landlord
of any breach or term, condition, covenant, or provision hereof shall apply to
and be limited to the specific instance involved and shall not be deemed to
apply to any other instance or to any subsequent breach of the same or any other
term, condition, covenant, or provision hereof. Acceptance of rent by Landlord
during a period in which Tenant is in default in any respect other than payment
of rent shall not be deemed a waiver of the other default. Any payment made in
arrears shall be credited to the oldest amount outstanding and no contrary
application will waive this right.

31.11

The use of a singular term in this Lease shall include the plural and the use of
the masculine, feminine, or neuter genders shall include all others.

31.12

Landlord's submission of a copy of this Lease form to any person, including
Tenant, shall not be deemed to be an offer to lease or the creation of a lease,
unless and until this Lease has been fully signed and delivered by Landlord.

31.13

Every term, condition, covenant, and provision of this Lease, having been
negotiated in detail and at arm's length by both parties, shall be construed
simply according to its fair meaning and not strictly for or against Landlord or
Tenant.

19

--------------------------------------------------------------------------------

 

31.14

If the time for the performance of any obligation under this Lease expires on a
Saturday, Sunday, or legal holiday, the time for performance shall be extended
to the next succeeding Business Day which is not a Saturday, Sunday, or legal
holiday.

31.15

If requested by Landlord, Tenant shall execute written documentation with
signatures acknowledged by a notary public, to evidence when and if Landlord or
Tenant has met certain obligations under this Lease.

31.16

Within fifteen (15) days after Landlord’s request, but no more than once per
calendar year, Tenant will furnish Tenant’s most recent audited financial
statements to Landlord, or, if no such audited statements have been prepared,
such other financial statements as may have been prepared by an accountant or,
failing those, Tenant’s internally prepared financial statements.

31.17

Tenant represents and warrants as follows:

 

(i)

Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its respective constituent owners or affiliates currently are,
or shall be at any time during the Lease Term hereof, in violation of any laws
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”) and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”).

 

(ii)

Tenant represents and warrants to, and covenants with Landlord that neither
Tenant nor any of its respective constituent owners or affiliates is or shall be
during the Lease Term a “Prohibited Person,” which is defined as follows:  (A) a
person or entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (B) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order; (C)
a person or entity with whom Landlord is prohibited from dealing with or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (D) a person or
entity who commits, threatens or conspires to commit or support “terrorism” as
defined in Section 3(d) of the Executive Order; (E) a person or entity that is
named as a “specially designated national and blocked person” on the then-most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list; and (F) a person
or entity who is affiliated with a person or entity listed in items (A) through
(E), above.

 

(iii)

At any time and from time-to-time during the Lease Term, Tenant shall deliver to
Landlord, within ten (10) Business Days after receipt of a written request
therefor, a written certification or such other evidence reasonably acceptable
to Landlord evidencing and confirming Tenant’s compliance with this Section
32.17.

Article 32.  NOTICES

Wherever in this Lease it is required or permitted that notice or demand be
given or served by either party to or on the other, such notice or demand shall
be in writing and shall be given or served and shall not be

20

--------------------------------------------------------------------------------

 

deemed to have been duly given or served unless (a) in writing; and (b) either
(1) deposited with the United States Postal Service, as registered or certified
mail, return receipt requested, bearing adequate postage, or (2) sent by
overnight express courier (including, without limitation, Federal Express, DHL
Worldwide Express, Airborne Express, United States Postal Service Express Mail);
and (c) addressed to the party at its address in Section 1.1. Either party may
change such address by written notice to the other.

Article 33.  BROKER COMMISSIONS

Tenant represents and warrants that there are no claims for brokerage
commissions or finder's fees in connection with this Lease (excepting
commissions to The Colorado Group, Inc., representing Landlord and Chad Kollar
of Cresa, representing Tenant). Tenant shall indemnify, defend and hold Landlord
harmless for, from and against all costs, expenses, attorneys' fees, liens and
other liability for commissions or other compensation claimed by any broker or
agent claiming the same by, through or under Tenant. The foregoing indemnity
shall survive the expiration or earlier termination of this Lease.

Article 34.  INDEMNIFICATION/WAIVER OF SUBROGATION

34.1

Tenant shall indemnify, defend, and hold Landlord and any lender of Landlord,
and their respective partners, trustees, officers, directors, shareholders,
members, beneficiaries, agents and employees, harmless against all Claims (as
defined below) and costs incurred by Landlord arising from: (a) any act or
omission of Tenant or Tenant's Permittees during the Lease Term which results in
personal injury, loss of life, or property damage sustained in or about the
Premises, the Building, or the Project; (b) attachment or discharge of any lien
or claim against the Premises, the Building, or the Project caused by Tenant  or
Tenant’s Permitees; (c) Tenant's and/or Tenant's Permittees' use, generation,
storage, release, threatened release, discharge, disposal, or presence of
Hazardous Materials on, under, or about the Premises, the Building, or the
Project; (d) any default of Tenant under this Lease; and (e) any claims for
brokerage commissions or finder's fees in connection with this Lease (excepting
commissions or fees authorized in writing by Landlord). As used in this Lease,
"Claims" means any claim, suit, proceeding, action, cause of action,
responsibility, demand, judgment and execution, and attorneys' fees and costs
related thereto or arising therefrom.    

34.2

Tenant hereby releases, discharges, and waives any right of recovery from
Landlord and Landlord's agents, directors, officers, and employees, and Landlord
hereby releases, discharges, and waives any right of recovery from Tenant and
Tenant's Permittees, from all Claims, liabilities, losses, damages, expenses, or
attorneys' fees and costs incurred arising from or caused by any peril required
to be covered by insurance obtained by Landlord or Tenant under this Lease, or
covered by insurance in connection with (a) property on the Premises, the
Building, or the Project; (b) activities conducted on the Premises, the
Building, or the Project; and (c) obligations to indemnify under this Lease,
regardless of the cause of the damage or loss. Landlord and Tenant shall give
their respective insurance carriers notice of these waivers and shall secure an
endorsement from each carrier to the effect that the waivers given shall not
adversely affect or impair the policies of insurance or prejudice the right of
the named insured on the policy to recover thereunder. These waivers apply only
to the extent such Claims, liabilities, losses, damages, expenses, or attorneys'
fees are covered by insurance required pursuant to this Lease.

34.3

Notwithstanding anything in this Lease to the contrary, Landlord shall not be
responsible or liable to Tenant for any Claims for loss or damage caused by the
acts or omissions of any persons occupying any space elsewhere in the Building.

21

--------------------------------------------------------------------------------

 

Article 35.  WAIVERS

36.1 LANDLORD AND TENANT WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE OR THE
USE AND OCCUPANCY OF THE PREMISES. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY TENANT, AND TENANT ACKNOWLEDGES THAT NEITHER LANDLORD NOR
ANY PERSON ACTING ON BEHALF OF LANDLORD HAS MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT.

36.2 TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TENANT HEREBY WAIVES THE
BENEFIT OF ALL WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY THAT THE PREMISES ARE
SUITABLE FOR TENANT’S PARTICULAR USE AND PURPOSE.  LANDLORD HAS MADE NO
REPRESENTATIONS, COVENANTS OR WARRANTIES WITH RESPECT TO THE PREMISES EXCEPT AS
EXPRESSLY SET FORTH IN THIS LEASE.

36.3 TENANT, ON BEHALF OF ITSELF AND ANY AND ALL PERSONS CLAIMING THROUGH OR
UNDER TENANT, DOES HEREBY WAIVE AND SURRENDER ALL RIGHT AND PRIVILEGE WHICH IT,
THEY OR ANY OF THEM MIGHT HAVE UNDER OR BY REASON OF ANY PRESENT OR FUTURE LAW,
TO REDEEM THE PREMISES OR TO HAVE A CONTINUANCE OF THIS LEASE AFTER BEING
DISPOSSESSED OR EJECTED THEREFROM BY PROCESS OF LAW OR UNDER THE TERMS OF THIS
LEASE OR AFTER THE TERMINATION OF THIS LEASE.

IN WITNESS WHEREOF, the parties have duly executed this Lease as of the day and
year first above written.

LANDLORD:

POTENS PARTNERS LLC, a Colorado limited liability company

By:Integratis Partners VII LLC, a Colorado limited liability company, its
Manager

 

 

By:/s/ Scott Pudalov

Name:Scott Pudalov

Title:Manager

 

 

TENANT:

ARCA Biopharma, Inc

 

 

 

 

By:    /s/ Brian L. Selby

Name:  Brian L. Selby

Title: Vice President, Finance

 

 




22

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LAND

 

 

Legal Description:

 

Parcel 1:

Lot 4, Church Ranch Home Place Filing No. 8, as recorded June 1, 2000 at
Reception No. F1064571 in Plat Book 154 at Page 48, County of Jefferson, State
of Colorado.

 

Parcel 2:

Easement for ingress and egress, utilities, and drainage and detention purposes
as set forth in that certain Reciprocal Easement Agreement recorded June 26,
2000 at Reception No. F1075734.

 

Parcel 3:

Easement for Pedestrian Walkways as set forth in Protective Covenants recorded
October 26, 1990 at Reception No. 90091700.

 

Parcel 4:

Easement for the purpose of maintaining private storm sewers as set forth on the
plat of Church Ranch Home Place-Filing No. 8 recorded June 1, 2000 at Reception
No. F1064571.

 

Parcel 5:

Easement for ingress and egress, utilities, and drainage and detention purposes
as set forth in that certain Reciprocal Easement Agreement recorded June 7, 2001
at Reception No. F1250943 and in the First Amendment To Reciprocal Easement
Agreement recorded February 17, 2009 at Reception No. 2009013198.

 

Parcel 6:

Easement for ingress and egress, utilities, and drainage and detention purposes
as set forth in that certain Reciprocal Easement Agreement recorded May 10, 2006
at Reception No. 2006055833.

 




23

--------------------------------------------------------------------------------

 

EXHIBIT A-1

PREMISES

 

[g0f3ejsl0tny000001.jpg]


24

--------------------------------------------------------------------------------

 

EXHIBIT B

RULES AND REGULATIONS

1.

Tenant will refer all contractors, contractor's representatives and installation
technicians rendering any service to Tenant, to Landlord for Landlord's
supervision, approval and control before performance of any contractual service.
This provision shall apply to all work performed in the Building including
installations of any nature affecting doors, walls, woodwork, trim, windows,
ceilings, equipment or any other physical portion of Building.

2.

No additional locks or bolts of any kind shall be placed upon any of the doors
or windows by any Tenant nor shall any changes be made in existing locks or the
mechanism thereof without consulting the Landlord.

3.

Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of any merchandise or materials which require use of
stairways, elevators or movement through Building entrance or lobby shall be
restricted to hours designated by Landlord. All such movement shall be under
supervision of Landlord and in the manner agreed between Tenant and Landlord by
pre-arrangement before performance. Such pre-arrangement initiated by Tenant
will include determination by Landlord and subject to its decision and control,
as to the concerns which may prohibit any article, equipment or any other item
from being brought into the Building. Tenant is to assume all risk as to damage
to articles moved and injury to persons or public engaged or not engaged in such
movement, including equipment, property, and personnel or Landlord if damaged or
injured as a result of acts in connection with carrying out this service for
Tenant from time of entering property to completion of work; and Landlord shall
not be liable for acts of any person engaged in, or any damage or loss to any of
said property or persons resulting from, any act in connection with such service
performed for Tenant. Any hand trucks, carryalls or similar appliances used for
the delivery or receipt of merchandise or equipment shall be equipped with
rubber tires, side guards and such other safeguards as the Building shall
reasonably require.

4.

No signs, advertisements or notices shall be painted or affixed on or to any
windows or doors, or other parts of the Building, except of such color, size and
style and in such places, as shall be first approved in writing by Landlord.
Building standard suite entrance signs to Premises and directory signage shall
be placed thereon by a contractor designated by Landlord at Landlord's
expense.  Tenant shall be allocated directory signage and is permitted to place
window or door decals/signs on the Premises

5.

Tenant shall not place, install or operate on the Premises or in part of the
Building, any engine, refrigerating (other than a home-type kitchen
refrigerator), heating or air conditioning apparatus, stove or machinery, or
conduct mechanical operations or cook thereon (other than in a home-type
microwave oven) or therein, or place in or about the Premises any explosives,
gasoline, kerosene, oil, acids, caustics or any other inflammable, explosives,
hazardous or odorous material without the prior written consent of Landlord. No
portion of the Premises shall at any time be used for cooking, sleeping or
lodging quarters. No Tenant shall cause or permit any unusual or objectionable
odors to be produced upon or permeate from the Premises.

6.

Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from the Building, the Premises, or any other area
on or about the Project, regardless of whether such loss occurs when these areas
were locked against entry or not.

7.

No birds or animals shall be brought into or kept in or about the Building.

8.

Employees of Landlord shall not receive or carry messages for or to Tenant or
other person, nor contract with or render free or paid services to Tenant or
Tenant's agents, employees, or invitees.

25

--------------------------------------------------------------------------------

 

9.

Landlord will not permit entrance to Tenant's offices by use of pass keys
controlled by Landlord to any person at any time without written permission by
Tenant, except employees, contractors, or service personnel directly supervised
by Landlord.

10.

The entries, passages, doors, elevators and elevator doors (if provided),
hallways or stairways shall not be blocked or obstructed; no rubbish, litter,
trash, or material of any nature shall be placed, emptied or thrown into these
areas, and such areas shall not be used at any time except for ingress or egress
by Tenant, Tenant's agents, employees or invitees to or from the Premises.

11.

Plumbing fixtures and appliances shall be used only for purposes for which
constructed, and no sweepings, rubbish, rags or other unsuitable material shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant, its employees, agents, visitors or licensees shall be
paid by Tenant, and Landlord shall not in any case be responsible therefor.

12.

The Landlord desires to maintain the highest standards of environmental comfort
and convenience for all Tenants. It will be appreciated if any undesirable
conditions or lack of courtesy or attention are reported directly to the
management. Tenant shall give immediate notice to the Landlord in case of
accidents in the Premises or in the Common Areas or of defects therein or in any
fixtures or equipment, or of any known emergency in the Building.

13.

No Tenant shall make, or permit to be made, any unseemly or disturbing noises,
interfere with occupants of this or neighboring buildings or premises, or those
having business with them, whether by the use of any device, musical instrument,
radio, unmusical noise, or in any other way interfering with others' quiet
enjoyment of the Building.

14.

Landlord shall have the right to make such other and further reasonable rules
and regulations as in the judgment of Landlord may from time to time be needful
for the safety, appearance, care and cleanliness of the Building and for the
preservation of good order therein. Landlord shall not be responsible to Tenant
for any violations of rules and regulations by other tenants.

15.

All Tenants shall adhere to and obey all such parking control measures as may be
placed into effect by the Landlord through the use of signs, identifying decals
or other instructions. No bicycles or other vehicles of any kind shall be
brought into or kept on the Premises except in designated areas specified for
parking of such vehicles.

16.

No safes or other objects, larger or heavier than the Building is limited to
carry, shall be brought into or installed on the Premises. The Landlord shall
have the power to prescribe the weight and position of such safes or other
objects which shall, if considered necessary by the Landlord, be required to be
supported by such additional materials placed on the floor as the Landlord may
direct, and at the expense of the Tenant.

17.

Landlord shall have no obligation to clean, repair, re-stretch, or replace
carpeting.

18.

Names to be replaced on or removed from directories should be furnished to the
manager in writing on Tenant's letterhead. All replacement directory strips will
be at the expense of the Tenant. Landlord will determine size and uniformity of
strips.

19.

All Tenants shall see that doors of their premises are closed and securely
locked before leaving the Building and must observe strict care not to leave
such doors open and exposed to the weather or other elements. Tenant shall
exercise extraordinary care and caution that all water faucets or water
apparatus are entirely shut off before the Tenant or the Tenant's employees
leave the Building, and that all electricity, gas and air conditioning shall
likewise be carefully shut off, so as to prevent waste or damage, where
controlled by Tenant.

20.

Canvassing, soliciting and peddling in the Building are prohibited. All Tenants
shall cooperate to prevent the same.

21.

All nail holes are to be patched and repaired in Tenant's suite by Tenant upon
vacating Premises.

26

--------------------------------------------------------------------------------

 

22.

All holiday decorations and other temporary or special decorations must be
flame-retardant. No live Christmas trees or candles are to be used throughout
the Building. No decorations should be hung on the exterior windows or on
exterior suite doors.

23.

There shall be no smoking permitted in the Building.

24.

The Premises shall not be used for any use that is disreputable or may draw
protests.

 




27

--------------------------------------------------------------------------------

 

EXHIBIT C

PARKING RULES AND REGULATIONS

The parking rules & regulations are designed to assure our tenants and visitors
safe use and enjoyment of the facilities. Please remove or hide any personal
items of value from plain sight to avoid temptation leading to vandalism of
vehicles. Please exercise added caution when using parking lot at night. Please
keep vehicle locked at all times. Please report violations of these rules to the
Landlord immediately. Please report any lights out or other possibly dangerous
situations to the Landlord as soon as possible.

Restrictions

•

Damage caused by vehicles is the responsibility of vehicle owner.

•

Landlord is not responsible for theft or damage to any vehicle.

•

Landlord is not responsible for water damage from leaks in the garage or any
surface parking area.

•Landlord is not responsible for damage due to height limitations of garage.

•

Vehicles not to exceed posted speed limit in the garage.

•Vehicles that leak excessive fluids will be required to protect parking
surface.

•

Mechanical repairs to vehicles are not permitted on property.

•Large or oversize vehicles such as motor homes, boats or trailers are not
permitted.

•No parking in fire lanes, loading zones or any other areas not designated as a
parking space.

•Landlord, at Landlord's sole discretion after providing reasonable prior
notice, may add or modify the parking rules.

Violations of rules & regulations may result in towing from the Project. Towing
from the Project can only be ordered by Landlord or Landlord's property manager.
Charges for towing are to be paid by vehicle owner.

 




28

--------------------------------------------------------------------------------

 

EXHIBIT D

TENANT IMPROVEMENTS

1.

Acceptance of Premises.  Except as set forth in this Exhibit, Tenant accepts the
Premises in their “AS-IS” condition on the date that this Amendment is entered
into.

2.

Scope of Work.  Landlord agrees to cause, at its sole cost and expense, certain
improvement work to be performed in the Premises in order to provide the
Premises in turn-key condition (collectively, together with any work required by
governmental authorities to be made to other areas of the Building as a result
of such work, the “Work”) pursuant to a mutually agreeable space plan (Exhibit
A-1, the “Plan”) based on a written Scope of Work attached (or to be attached)
hereto as Exhibit D-1. In furtherance of such Plan, Tenant shall promptly select
Building standard materials to be incorporated into the Work, which shall be
equal or better quality to the recently renovated spaces in the Building, and
give written notice of such selections, and Tenant shall otherwise diligently
cooperate with Landlord to finalize the Plan and Scope of Work which shall be
based on Exhibit A-1 to the Lease. Landlord shall have the right to select the
architect, engineers, consultants, contractors and subcontractors for the Work.

In the event Tenant desires any different or additional construction work (or
any different, additional, or non-Building-standard materials) to be performed
in the Premises (other than the Work of the mutually-approved Plan), then all
such additional work and/or materials shall be at Tenant's sole cost and expense
and subject to Landlord’s prior written approval (in its sole and absolute
discretion if building permits are required or if such construction affects the
Building structure or systems).

3.

Cost of the Work.  The costs include design of the Work and preparation of the
Plans, working drawings, costs of construction labor and materials, building
permits, taxes and insurance costs, all of which costs shall be paid by
Landlord. Tenant shall pay a three percent (3%) construction management fee,
capped at $1,000, to Landlord’s construction manager for the Building.    

4.

Construction Allowance.  Intentionally Deleted

5.

Construction Management.  Landlord or its designated agent or affiliate shall
have the right to supervise the Work, make disbursements to the contractor, act
as liaison between the contractor, Tenant, and other Building tenants and
occupants, and to facilitate and coordinate the relationship between the Work,
the Building and the Building’s systems.  

6.

Walk-Through; Punchlist.  When work is substantially complete, Landlord will
notify Tenant and within three (3) Business Days thereafter, Landlord’s
representative and Tenant’s representative shall conduct a walk-through of the
Premises and identify any necessary touch-up work, minor repairs or minor
completion items that are necessary for final completion of the Work.  Neither
Landlord’s representative nor Tenant’s representative shall unreasonably
withhold agreement on punchlist items.  Landlord shall use reasonable efforts to
cause the contractor to complete all punchlist items within fifteen (15)
Business Days after agreement thereon; however, Landlord shall not be obligated
to engage overtime labor in order to complete such items. As used herein
“substantially complete” means that the Work in the Premises has been performed
in substantial accordance with the Plan and Scope of Work, as reasonably
determined by Landlord (other than any details of construction, mechanical
adjustment or other similar matter, the noncompletion of which does not
materially interfere with Tenant’s use or occupancy of the Premises) and a
certificate of occupancy or similar document allowing legal occupancy of the
Premises shall have been obtained.

 




29

--------------------------------------------------------------------------------

 

EXHIBIT D-1

TENANT IMPROVEMENTS

 

Landlord, at Landlord’s sole cost and expense, shall deliver the Premises
inclusive of:

 

-

Professionally cleaned, carpets steam cleaned

 

-

Walls patched/repaired and touch up paint

 

-

Three (3) additional private offices, as shown in Exhibit A-1 with electrical
drops, HVAC ventilation, lighting, paint, and associated side lights to match
existing adjacent offices.

 




30

--------------------------------------------------------------------------------

 

 

EXHIBIT E

CONFIRMATION OF COMMENCEMENT DATE

______________, 20__

__________________________

__________________________

__________________________

__________________________

 

Re:

Office Lease Agreement (the "Lease") dated _____________, 20__, between
_______________, a _____________________ ("Landlord"), and
_____________________, a ___________________ ("Tenant"). Capitalized terms used
herein but not defined shall be given the meanings assigned to them in the
Lease.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1.

Condition of Premises.  Tenant has accepted possession of the Premises pursuant
to the Lease. Any improvements required by the terms of the Lease to be made by
Landlord have been completed to the full and complete satisfaction of Tenant in
all respects except for the punchlist items described on Exhibit A hereto (the
"Punchlist Items"), and except for such Punchlist Items, Landlord has fulfilled
all of its duties under the Lease with respect to such initial tenant
improvements. Furthermore, Tenant acknowledges that the Premises are suitable
for the Permitted Use.

2.

Commencement Date.  The Commencement Date of the Lease is __________, 20__.

3.

Expiration Date.  The Lease Term is scheduled to expire on the last day of the
___ full calendar month of the Lease Term, which date is ______________, 20__.

4.Contact Person.  Tenant's contact person in the Premises is:

 

 

 

Attention:

Telephone:

Telecopy:

5.

Ratification.  Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

31

--------------------------------------------------------------------------------

 

6.

Binding Effect; Governing Law.  Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

Agreed and accepted:

[TENANT'S SIGNATURE BLOCK],

a

By:

Name:

Title:

Sincerely,

_________________ a _________________

By:

Name:

Title:

 




32

--------------------------------------------------------------------------------

 

EXHIBIT F

RENEWAL RIGHT

Provided Tenant is not then in default under the Lease, Tenant may renew and
extend the Term for one (1) additional period of three (3) years each, by
delivering written notice of the exercise thereof (the “Renewal Notice”) to
Landlord not later than seven (7) months prior to the expiration of the
then-current Term.  The initial Minimum Rent payable for any such extended term
shall commence at a rate of the then-current rental rate.

Tenant’s right to renew the Lease shall terminate if: (1) the Lease or Tenant’s
right to possession of the Premises is terminated; (2) Tenant assigns any of its
interest in the Lease or sublets any portion of the Premises, other than an
assignment to a Permitted Transferee; (3) Tenant fails to timely exercise its
option under this Exhibit, time being of the essence with respect to Tenant’s
exercise thereof; or (4) Tenant is in default under the Lease at the time of
exercise.

33